' Hoar, J.
The principles upon which a court of equity proceeds in enforcing the specific peformance of an ante-nuptial contract, by which a married woman agrees to relinquish any distributive share of her husband’s estate, were stated by this court in Sullings v. Richmond, 5 Allen, 187. The validity of such a contract was fully recognized; but it was held that the remedy upon it was not in the court of probate.
The defendant now insists that she never gave an intelligent assent to the contract which the plaintiff seeks to enforce; but we think the evidence to the contrary plenary and conclusive. We find no reason to doubt that she entered into the agreement with a full understanding of its force and effect; that it was made without fraud or misrepresentation on the part of her husband ; was a reasonable one under all the circumstances, supported by an adequate consideration, and that it has been fully performed on his side. There is nothing in the case to show that the original equities in favor of the legatees under the husband’s will have changed. The authorities cited for the plaintiff are abundant to show that in such a case it is the rule and the duty of a court of equity to enforce the performance of the contract.

Decree for the plaintiff with costs.